DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	1) The amendment filed 12/01/20 has been entered.
	2) Claims 1-20 remain pending within the application.
	3) The amendment filed is sufficient to overcome the 35 USC 103(a) rejections of claims 1-20. The previous rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
The claim recites the limitations of an optional first case and a second case of assigning ranking priorities. Within the second case, a limitation recites “providing an option to add the one of the 
In addition, within the second case a limitation recites, “assigning a corresponding ranking priority to the one of the plurality of string tokens…” It is unclear to the examiner whether the ranking priority of the second case is referring to the same ranking priority recited in the first case or a separate ranking priority. In addition, it is unclear to the examiner whether the corresponding ranking priority is assigned to either ‘the one of the plurality of string tokens contained in the first version of the document is a pre-determined string token’ or ‘one of the plurality of string tokens contained in the first version of the document is not a pre-determined string token.’
Claim 1 recites the limitation "the one of the plurality of string tokens in the contract dictionary" in the limitation of ‘saving the assigned corresponding ranking priority to the one of the plurality of string tokens in the contract dictionary’.  Specifically, the claim does not disclose that the contract dictionary contains one of the plurality of string tokens within it. 
Regarding limitation, “retrieving a corresponding ranking priority for each of the changed string tokens in the contract dictionary, a number of retrieved corresponding ranking priorities being at least three ranking priorities”. It is unclear whether at least three corresponding ranking priorities are retrieved or if each ranking priority has at least three values.
Regarding limitation, “retrieving a corresponding ranking priority for each of the changed string,” it is unclear to the examiner if ‘a corresponding ranking priority’ is referring to the ranking priority in the first case, ‘corresponding ranking priority’ in the second case, or if it is a new ranking priority.

Regarding limitation, “displaying each of the highlighted changed string tokens with the visual distinction” It is unclear to the examiner which “visual distinction” is being displayed.
Regarding Claim 2: It is unclear to the examiner which “visual distinction” is being applied. It is unclear whether ‘a visual distinction is referring to the visual distinction of the independent claim or if it is a new visual distinction.
Regarding Claim 5: It is unclear to the examiner which “visual distinction” is being applied. It is unclear whether ‘a visual distinction is referring to the visual distinction of the independent claim or if it is a new visual distinction.
Regarding Claim 12: It is unclear to the examiner whether the third case is a subcomponent of the second case or separate from the second case.
Regarding claim 19: It is unclear to the examiner how the highlighted subset can be both accepted and rejected.
 Independent claims 14 and 20 recite the same limitations at issue and are similarly rejected to claim 1.  Claim 15 recites the same limitations at issue as claim 2 in the system form and is similarly rejected. Claim 18 recites the same limitations at issue as claim 5 and is similarly rejected. Dependent claims 2-13, and 15-19 fail to cure the deficiencies of independent claims 1 and 14, and are thus similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan United States Patent Application Publication US 2014/0053069 in view of Harpalani United States Patent US 9,275,368.
	Regarding claim 1, Yan discloses a method for implementation by one or more data processors forming part of at least one computing device, the method comprising: 
accessing a first version of a document (Yan, para [0020], accesses a current document); 
building a contract dictionary for the first version of the document with a plurality of string tokens contained in the first version of the document, wherein: 
in a first case that one of the plurality of string tokens contained in the first version of the document is a pre-determined string token, assigning a ranking priority associated with the pre-determined string token to the one of the plurality of string token, the assigned ranking priority being one of a plurality of possible ranking priorities (Yan, para [0031], determines a clause is contained within a clause dictionary as an exact match and if the clause poses a risk. If the clause poses a risk it is highlighted; Yan, para [0033-34], highlight color is dependent on linked risk level.  Risk level can be low, medium or high. Linking a risk level represents assigning); and 
in a second case that one of the plurality of string tokens contained in the first version of the document is not a pre-determined string token, providing an option to add the one of the plurality of string tokens to the contract dictionary via a graphical user interface, 
assigning a corresponding ranking priority to the one of the plurality of string tokens based on user-generated input received via the graphical user interface selecting one of the possible ranking priorities, and 
saving the assigned corresponding ranking priority to the one of the plurality of string tokens in the contract dictionary; 
assigning a visual distinction to the corresponding ranking priority of each of the plurality of string tokens (Yan, para [0034], highlight color is dependent on risk level.  Risk level can be low, medium or high); 
ranking priorities being at least three ranking priorities (Yan, para [0033-34], highlight color is dependent on linked risk level.  Risk level can be low, medium or high. Linking a risk level represents assigning).
Yan does not disclose:
accessing a second version of the document; 
identifying changed string tokens by comparing the second version with the first version of the document; 2NAI-1515094789v1Attorney's Docket No.: 14291-392-999/ 180510US01 
retrieving a corresponding ranking priority for each of the changed string tokens in the contract dictionary, a number of retrieved corresponding ranking priorities being at least three ranking priorities; 
highlighting each of the changed string tokens with the visual distinction corresponding to the ranking priority in the graphical user interface; and 
displaying each of the highlighted changed string tokens with the visual distinction and the second version of the document in the graphical user interface.
Harpalani discloses:
accessing a second version of the document (Harpalani, col 9, rows 17-35, receives a new version, interpreted as a second version, of a document); 
identifying changed string tokens by comparing the second version with the first version of the document (Harpalani, col 9, rows 17-35, identifies differences in words between the new and old versions); 

annotating each of the changed string tokens with the visual distinction corresponding to the annotation in a graphical user interface (Harpalani, col 9-10, row 65-67 and 1-32, generates and integrates a new set of annotations for the new document corresponding to the annotations of the old version); and 
displaying each of the highlighted changed string tokens with the visual distinction and the document in a graphical user interface (Harpalani, col 9-10, row 65-67 and 1-32, generates and integrates a new set of annotations for the new document; Harpalani, col 2, rows 6-25, annotations can include highlighted portions of text).
Yan discloses a database where multiple versions of a document are stored (Yan, para [0033]). Before the time of the effective filing date of the claimed invention, it would have been obvious to migrate the annotations (highlighting clauses based on priority) to a second version of a document based on the teachings of Harpalani.  The motivation for doing so would have been to prevent the loss of annotations within a versioning database and prevent re-evaluating a document for every version (Harpalani, col 1, rows 22-32).
Examiner would like to note that there is no requirement within the claims that the plurality of string tokens contained in the first version of the document contains both predetermined string tokens and string tokens that are not predetermined. “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met,” (MPEP 2111.04).

claim 2, Yan in view of Harpalani discloses the method of claim 1.  Harpalani discloses migrating annotations from one document version to another (see above rejection). Harpalani does not disclose:
highlighting, in the graphical user interface, a subset of the changed string tokens with a visual distinction corresponding to a predetermined ranking priority; and displaying, in the graphical user interface, the highlighted subset of the changed string tokens with a visual distinction corresponding to a predetermined ranking priority and the document on the graphical user interface.
Yan modifies Harpalani by allowing each version of a document to carry out (Yan, para [0033-34], database of document version, ability to highlight current document version):
highlighting, in the graphical user interface, a subset of string tokens with a visual distinction corresponding to a predetermined ranking priority; and displaying, in the graphical user interface, the highlighted subset of string tokens with a visual distinction corresponding to a predetermined ranking priority and the document on the graphical user interface (Yan, para [0025], with reference to fig 1, clauses with corresponding risk level identified highlighted; Yan, para [0030], with reference to fig 4, determines whether to identify clause based on whether the clause and corresponding risk (see fig 2) is contained within a contract dictionary, a subset of clauses can be high risk; Yan, para [0033], multiple versions of a document can be analyzed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of annotations based on the teachings of Yan.  The motivation for doing so would have been that it would be useful to guide the drafting of a current contract (Yan, para [0002]).

claim 3, Yan in view of Harpalani discloses the method of claim 2. Yan additionally discloses further comprising: accepting the highlighted subset of string tokens with the visual distinction corresponding to the predetermined ranking priority (Yan, para [0025], user can select to accept an alternative clause).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of annotations based on the teachings of Yan.  The motivation for doing so would have been that it would be useful to guide the drafting of a current contract (Yan, para [0002]).

Regarding claim 4, Yan in view of Harpalani discloses the method of claim 2. Yan additionally discloses further comprising: rejecting the highlighted subset of string tokens with the visual distinction corresponding to the predetermined ranking priority (Yan, para [0025], user can select to ignore/reject an alternative clause).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of annotations based on the teachings of Yan.  The motivation for doing so would have been that it would be useful to guide the drafting of a current contract (Yan, para [0002]).

Regarding claim 5, Yan in view of Harpalani discloses the method of claim 1.  Harpalani discloses migrating annotations from one document version to another (see above rejection). Harpalani does not disclose:

Yan modifies Harpalani by allowing each version of a document to carry out (Yan, para [0033-34], database of document version, ability to highlight current document version):
highlighting, in the graphical user interface, a subset of string tokens with the visual distinction corresponding to the predetermined ranking priority (Yan, para [0025], with reference to fig 1, clauses with corresponding risk level identified highlighted; Yan, para [0030], with reference to fig 4, determines whether to identify clause based on whether the clause and corresponding risk (see fig 2) is contained within a contract dictionary, a subset of clauses can be high risk; Yan, para [0033], multiple versions of a document can be analyzed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of annotations based on the teachings of Yan.  The motivation for doing so would have been that it would be useful to guide the drafting of a current contract (Yan, para [0002]).

Regarding claim 6, Yan in view of Harpalani discloses the method of claim 5. Yan additionally discloses further comprising: accepting the highlighted subset of string tokens with the visual distinction corresponding to the predetermined ranking priority (Yan, para [0025], user can select to accept an alternative clause).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of 

Regarding claim 7, Yan in view of Harpalani discloses the method of claim 5. Yan additionally discloses further comprising: rejecting the highlighted subset of string tokens with the visual distinction corresponding to the predetermined ranking priority (Yan, para [0025], user can select to ignore/reject an alternative clause).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of annotations based on the teachings of Yan.  The motivation for doing so would have been that it would be useful to guide the drafting of a current contract (Yan, para [0002]).

Regarding claim 10, Yan in view of Harpalani discloses the method of claim 1.  Harpalani additionally discloses wherein accessing the first version of the document is by obtaining the first version of the document from a local storage or a network (Harpalani, col 3, rows 11-40, first version of document is from a network via digital marketplace)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to acquire versions of documents across a network.  The motivation for doing so would have been to provide new content to users (Harpalani, col 1, rows 22-32).

Regarding claim 11 Yan in view of Harpalani discloses the method of claim 1.  Harpalani additionally discloses wherein accessing the second version of the document is by obtaining the second 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to acquire versions of documents across a network.  The motivation for doing so would have been to provide new content to users (Harpalani, col 1, rows 22-32).

Regarding claim 13, Yan in view of Harpalani discloses the method of claim 1.  Harpalani discloses migrating annotations from one document version to another (see above rejection). Harpalani does not disclose:
further comprising: providing, in the graphical user interface, a first graphical user interface element to accept the highlighted subset of the changed string tokens and a second graphical user interface element to reject the highlighted subset of the changed string tokens.
Yan additionally discloses further comprising: providing, in the graphical user interface, a first graphical user interface element to accept the highlighted subset of string tokens and a second graphical user interface element to reject the highlighted subset of string tokens (Yan, para [0025], user can select to accept or ignore/reject an alternative clause).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of annotations based on the teachings of Yan.  The motivation for doing so would have been that it would be useful to guide the drafting of a current contract (Yan, para [0002]).

	Regarding claim 14, Yan discloses a system comprising: 
at least one data processor (Yan, fig 8, elements 518); and 4NAI-1515094789v1Attorney's Docket No.: 14291-392-999/ 180510US01 

accessing a first version of a document (Yan, para [0020], accesses a current document); 
building a contract dictionary for the first version of the document with a plurality of string tokens contained in the first version of the document, wherein: 
in a first case that one of the plurality of string tokens contained in the first version of the document is a pre-determined string token, assigning a ranking priority associated with the pre-determined string token to the one of the plurality of string token, the assigned ranking priority being one of a plurality of possible ranking priorities (Yan, para [0031], determines a clause is contained within a clause dictionary as an exact match and if the clause poses a risk. If the clause poses a risk it is highlighted; Yan, para [0033-34], highlight color is dependent on linked risk level.  Risk level can be low, medium or high. Linking a risk level represents assigning); and 
in a second case that one of the plurality of string tokens contained in the first version of the document is not a pre-determined string token, providing an option to add the one of the plurality of string tokens to the contract dictionary via a graphical user interface, 
assigning a corresponding ranking priority to the one of the plurality of string tokens based on user-generated input received via the graphical user interface selecting one of the possible ranking priorities, and 
saving the assigned corresponding ranking priority to the one of the plurality of string tokens in the contract dictionary; 
assigning a visual distinction to the corresponding ranking priority of each of the plurality of string tokens (Yan, para [0034], highlight color is dependent on risk level.  Risk level can be low, medium or high); 

Yan does not disclose:
accessing a second version of the document; 
identifying changed string tokens by comparing the second version with the first version of the document; 2NAI-1515094789v1Attorney's Docket No.: 14291-392-999/ 180510US01 
retrieving a corresponding ranking priority for each of the changed string tokens in the contract dictionary, a number of retrieved corresponding ranking priorities being at least three ranking priorities; 
highlighting each of the changed string tokens with the visual distinction corresponding to the ranking priority in the graphical user interface; and 
displaying each of the highlighted changed string tokens with the visual distinction and the second version of the document in the graphical user interface.
Harpalani discloses:
accessing a second version of the document (Harpalani, col 9, rows 17-35, receives a new version, interpreted as a second version, of a document); 
identifying changed string tokens by comparing the second version with the first version of the document (Harpalani, col 9, rows 17-35, identifies differences in words between the new and old versions); 
retrieving a corresponding annotation for each of the changed string tokens in the contract dictionary (Harpalani, col 9-10, row 65-67 and 1-32, extracts annotations and corresponding locations from old version of document); 
annotating each of the changed string tokens with the visual distinction corresponding to the annotation in a graphical user interface (Harpalani, col 9-10, row 65-67 and 1-32, generates and 
displaying each of the highlighted changed string tokens with the visual distinction and the document in a graphical user interface (Harpalani, col 9-10, row 65-67 and 1-32, generates and integrates a new set of annotations for the new document; Harpalani, col 2, rows 6-25, annotations can include highlighted portions of text).
Yan discloses a database where multiple versions of a document are stored (Yan, para [0033]). Before the time of the effective filing date of the claimed invention, it would have been obvious to migrate the annotations (highlighting clauses based on priority) to a second version of a document based on the teachings of Harpalani.  The motivation for doing so would have been to prevent the loss of annotations within a versioning database and prevent re-evaluating a document for every version (Harpalani, col 1, rows 22-32).
Examiner would like to note that there is no requirement within the claims that the plurality of string tokens contained in the first version of the document contains both predetermined string tokens and string tokens that are not predetermined. “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur,” (MPEP 2111.04).

Regarding claim 15, Yan in view of Harpalani discloses the system of claim 14.  Harpalani discloses migrating annotations from one document version to another (see above rejection). Harpalani does not disclose:
highlighting, in the graphical user interface, a subset of the changed string tokens with a visual distinction corresponding to a predetermined ranking priority; and displaying, in the graphical user 
Yan modifies Harpalani by allowing each version of a document to carry out (Yan, para [0033-34], database of document version, ability to highlight current document version):
highlighting, in the graphical user interface, a subset of string tokens with a visual distinction corresponding to a predetermined ranking priority; and displaying, in the graphical user interface, the highlighted subset of string tokens with a visual distinction corresponding to a predetermined ranking priority and the document on the graphical user interface (Yan, para [0025], with reference to fig 1, clauses with corresponding risk level identified highlighted; Yan, para [0030], with reference to fig 4, determines whether to identify clause based on whether the clause and corresponding risk (see fig 2) is contained within a contract dictionary, a subset of clauses can be high risk; Yan, para [0033], multiple versions of a document can be analyzed).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of annotations based on the teachings of Yan.  The motivation for doing so would have been that it would be useful to guide the drafting of a current contract (Yan, para [0002]).

Regarding claim 16, Yan in view of Harpalani discloses the system of claim 15.  Yan additionally discloses further comprising: accepting the highlighted subset of string tokens with the visual distinction corresponding to the predetermined ranking priority (Yan, para [0025], user can select to accept an alternative clause).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include 

Regarding claim 17, Yan in view of Harpalani discloses the system of claim 15.  Yan additionally discloses further comprising: rejecting the highlighted subset of string tokens with the visual distinction corresponding to the predetermined ranking priority (Yan, para [0025], user can select to ignore/reject an alternative clause).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of annotations based on the teachings of Yan.  The motivation for doing so would have been that it would be useful to guide the drafting of a current contract (Yan, para [0002]).

Regarding claim 18, Yan in view of Harpalani discloses the system of claim 14.  Harpalani discloses migrating annotations from one document version to another (see above rejection). Harpalani does not disclose:
 highlighting, in the graphical user interface, a subset of the changed string tokens with the visual distinction corresponding to the predetermined ranking priority.
Yan modifies Harpalani by allowing each version of a document to carry out (Yan, para [0033-34], database of document version, ability to highlight current document version):
highlighting, in the graphical user interface, a subset of string tokens with the visual distinction corresponding to the predetermined ranking priority (Yan, para [0025], with reference to fig 1, clauses with corresponding risk level identified highlighted; Yan, para [0030], with reference to fig 4, determines 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of annotations based on the teachings of Yan.  The motivation for doing so would have been that it would be useful to guide the drafting of a current contract (Yan, para [0002]).

Regarding claim 19, Yan in view of Harpalani discloses the system of claim 18.  Yan additionally discloses further comprising: accepting the highlighted subset of string tokens with the visual distinction corresponding to the predetermined ranking priority (Yan, para [0025], user can select to accept an alternative clause); and
rejecting the highlighted subset of string tokens with the visual distinction corresponding to the predetermined ranking priority (Yan, para [0025], user can select to ignore/reject an alternative clause).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of highlighting string tokens to include highlighting a subset according to a ranking priority and requiring user acceptance/rejection of annotations based on the teachings of Yan.  The motivation for doing so would have been that it would be useful to guide the drafting of a current contract (Yan, para [0002]).

	Regarding claim 20, Yan discloses a non-transitory computer program product storing instructions which, when executed by at least one data processor forming part of at least one computing device, result in operations comprising:

building a contract dictionary for the first version of the document with a plurality of string tokens contained in the first version of the document, wherein: 
in a first case that one of the plurality of string tokens contained in the first version of the document is a pre-determined string token, assigning a ranking priority associated with the pre-determined string token to the one of the plurality of string token, the assigned ranking priority being one of a plurality of possible ranking priorities (Yan, para [0031], determines a clause is contained within a clause dictionary as an exact match and if the clause poses a risk. If the clause poses a risk it is highlighted; Yan, para [0033-34], highlight color is dependent on linked risk level.  Risk level can be low, medium or high. Linking a risk level represents assigning); and 
in a second case that one of the plurality of string tokens contained in the first version of the document is not a pre-determined string token, providing an option to add the one of the plurality of string tokens to the contract dictionary via a graphical user interface, 
assigning a corresponding ranking priority to the one of the plurality of string tokens based on user-generated input received via the graphical user interface selecting one of the possible ranking priorities, and 
saving the assigned corresponding ranking priority to the one of the plurality of string tokens in the contract dictionary; 
assigning a visual distinction to the corresponding ranking priority of each of the plurality of string tokens (Yan, para [0034], highlight color is dependent on risk level.  Risk level can be low, medium or high); 
ranking priorities being at least three ranking priorities (Yan, para [0033-34], highlight color is dependent on linked risk level.  Risk level can be low, medium or high. Linking a risk level represents assigning).

accessing a second version of the document; 
identifying changed string tokens by comparing the second version with the first version of the document; 
retrieving a corresponding ranking priority for each of the changed string tokens in the contract dictionary, a number of retrieved corresponding ranking priorities being at least three ranking priorities; 
receiving user-generated input via the graphical interface selecting one of the ranking priorities; 
highlighting only changed string tokens corresponding to the selected ranking priority with the visual distinction corresponding to such the ranking priority in the graphical user interface; and 
displaying each of the highlighted changed string tokens with the visual distinction and the second version of the document in the graphical user interface.
Harpalani discloses:
accessing a second version of the document (Harpalani, col 9, rows 17-35, receives a new version, interpreted as a second version, of a document); 
identifying changed string tokens by comparing the second version with the first version of the document (Harpalani, col 9, rows 17-35, identifies differences in words between the new and old versions); 
retrieving a corresponding annotation for each of the changed string tokens in the contract dictionary (Harpalani, col 9-10, row 65-67 and 1-32, extracts annotations and corresponding locations from old version of document); 
receiving user-generated input via the graphical interface selecting one of the annotations (Harpalani, col 10 rows 50-56, user selects which annotations to migrate to the new version of the document); 

displaying each of the highlighted changed string tokens with the visual distinction and the document in a graphical user interface (Harpalani, col 9-10, row 65-67 and 1-32, generates and integrates a new set of annotations for the new document; Harpalani, col 2, rows 6-25, annotations can include highlighted portions of text).
Yan discloses a database where multiple versions of a document are stored (Yan, para [0033]). Before the time of the effective filing date of the claimed invention, it would have been obvious to migrate the annotations (highlighting clauses based on priority) to a second version of a document based on the teachings of Harpalani.  The motivation for doing so would have been to prevent the loss of annotations within a versioning database and prevent re-evaluating a document for every version (Harpalani, col 1, rows 22-32).
Examiner would like to note that there is no requirement within the claims that the plurality of string tokens contained in the first version of the document contains both predetermined string tokens and string tokens that are not predetermined. “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur,” (MPEP 2111.04).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yan United States Patent Application Publication US 2014/0053069 in view of Harpalani United States Patent US 9,275,368, as modified by Pircher United States Patent Application Publication US 2014/0245123.
claim 8, Yan view of Harpalani discloses the method of claim 1.  Yan view of Harpalani does not disclose wherein accessing a first version of a document is by feeding a hard copy of the first version of the document to an Optical Character Recognition (OCR) unit.
Pircher discloses wherein accessing a first version of a document is by feeding a hard copy of the first version of the document to an Optical Character Recognition (OCR) unit (Pircher, para [0012], 2 versions of a document are received, 1 is an electronic version, the other is a printed copy of an electronic document, either of which have annotations and can be a first or second version of a document; Pircher, para [0031], detects annotations to be migrated from a printed document using OCR; Pircher, para [0013], electronic document from network).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the accessing of a document to include receiving a printed version of a document as one of the versions.  The motivation for doing so would have been to efficiently synchronize annotations between a printed version and electronic version of a document (Pircher, para [0001]).

Regarding claim 9, Yan view of Harpalani discloses the method of claim 1.  Yan view of Harpalani does not disclose wherein accessing a second version of the document is by feeding a hard copy of the second version of the document to an Optical Character Recognition (OCR) unit.
Pircher discloses wherein accessing a second version of the document is by feeding a hard copy of the second version of the document to an Optical Character Recognition (OCR) unit (Pircher, para [0012], 2 versions of a document are received, 1 is an electronic version, the other is a printed copy of an electronic document, either of which have annotations and can be a first or second version of a document; Pircher, para [0031], detects annotations to be migrated from a printed document using OCR; Pircher, para [0013], electronic document from network).
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yan United States Patent Application Publication US 2014/0053069 in view of Harpalani United States Patent US 9,275,368, as modified by Jade United States Patent US 10,467,344.
Regarding claim 12, Yan in view of Harpalani discloses the method of claim 1.  Yan view of Harpalani does not disclose wherein, in the second case that one of the plurality of string tokens contained in the first version of the document is not a pre-determined string token, and in a third case that the one of the plurality of string tokens contained in the first version of the document is a linking or auxiliary verb, assigning a low ranking priority to the one of the plurality of string tokens.
Jade discloses wherein, in the second case that one of the plurality of string tokens contained in the first version of the document is not a pre-determined string token, and in a third case that the one of the plurality of string tokens contained in the first version of the document is a linking or auxiliary verb, assigning metadata to the one of the plurality of string tokens (Jade, col 33, rows 10-29, identifies token’s part of speech in a sentence, such as a verb. Example shows auxiliary verb “was” and assigns a ranking based on processing order).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the assignment of priority, a type of metadata, of Kalmes to include interpreting the parts of speech to assign metadata based on the teachings of Jade. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HOPE C SHEFFIELD/Examiner, Art Unit 2178